Citation Nr: 1629665	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease (DJD) of the right shoulder.

2.  Entitlement to an extension (beyond December 31, 2008) of a temporary total rating for surgical or other treatment necessitating convalescence for the right shoulder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the April 2009 rating decision, the RO awarded a temporary total rating for surgical or other treatment necessitating convalescence for the right shoulder from November 12, 2008, to December 31, 2008 (which was the date of a claim for an increased rating for the right shoulder disability), and continued the 10 percent disability rating for DJD of the right shoulder.

In the October 2009 rating decision, the RO granted a higher 20 percent rating for DJD of the right shoulder, effective May 18, 2009.  Although the Agency of Original Jurisdiction (AOJ) assigned a higher rating for the right shoulder, the Veteran was not granted the maximum available benefit for that disability (which she is presumed to seek) exclusive of the period from November 12, 2008, to December 31, 2008, (during which time the maximum 100 percent rating was in effect) the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the issue of entitlement to an extension (beyond December 31, 2008) of a temporary total rating for surgical or other treatment necessitating convalescence for the right shoulder, is being remanded herein.  The Board finds that this issue is not inextricably intertwined with the increased rating claims decided herein, because any potential subsequent increase in the temporary total rating period will not affect the periods for which the temporary total rating is not in effect.

The issue of entitlement to an extension (beyond December 31, 2008) of a temporary total rating for surgical or other treatment necessitating convalescence for the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

DJD of the right (dominant) shoulder most nearly approximates limitation of motion of the arm midway between the side and shoulder level and does not more nearly approximate limitation of motion of the arm to 25 degrees from the side. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a 30 percent disability rating, but no higher, for DJD of the right (dominant) shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in February 2009 and May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The RO also provided additional information in the May 2009 letter regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was most recently readjudicated in the January 2016 supplemental statement of the case (SSOC), curing any timing defect. 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim and affording her two VA examinations as to the severity of her right shoulder disability.  In May 2009 and January 2016 VA examinations were conducted.  These examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the right shoulder disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's right shoulder disability is rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, as the Veteran is right-handed; her right shoulder is considered the major upper extremity, and her left shoulder is considered the minor upper extremity.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Turning to the evidence of record, VA treatment records dated from August 2008 through September 2008 document the Veteran's reported history of an in-service injury, in which she fell down stairs and injured her right shoulder.  Currently, she exhibits increased right shoulder pain.  Upon physical examination of her right shoulder, she experienced tenderness on palpation, and ranges of motion were limited due to pain.  The range of motion of the right shoulder was recorded as flexion to 110 degree.  Muscle strength was within normal limits.  A magnetic resonance imaging (MRI) report shows tears at the supraspinatus tendon and tuberosity and osteoarthritic changes of acromioclavicular (AC) joint impinging on the supraspinatus musculotendinous junction.  She was diagnosed with a right rotator cuff tear.

In November 2008, the Veteran underwent right shoulder arthroscopy labral debridement bicep tenotomy and subacromial decompression with bursectomy.

In December 2008, the Veteran filed a claim for an increased rating for her right shoulder disability.

A December 2008 VA treatment record shows right shoulder pain.  The VA physician indicated that the Veteran was doing well and was in a sling.  The ranges of motion of the right shoulder were recorded as flexion to 140 degrees, with pain, and abduction to 140 degrees, with pain.  Based on a contemporaneous x-ray report, the VA physician assessed status post right subacromial decompression with biceps tenotomy.  The VA physician indicated that the Veteran would participate in physical therapy and resume activities as tolerated.  

In February 2009, the Veteran sought treatment from rehabilitation medical occupational therapy.  These treatment records show normal muscle strength testing, but pain, which caused difficulty sleeping.  

The Veteran was afforded a VA examination in May 2009.  The examiner reviewed the claims file, interviewed the Veteran, and examined the right shoulder.  She reported right shoulder pain with burning, instability, decreased ranges of motion, and effusion.  She described severe flare-ups that occurred every two to three weeks, lasted for hours, and were exacerbated by cold weather and rain.  There was no evidence of right shoulder inflammation, locking, dislocation, or subluxation. 

Right shoulder ranges of motion were recorded as flexion to 120 degrees, with pain, and abduction to 80 degrees, with pain.  After repetitive use, there was no change in ranges of motion.  There was no additional limitation following repetitive ranges of motion testing.  The examiner indicated that there was evidence of bony joint enlargement, tenderness, guarding of movement, clicking, and pain at rest.  There was no evidence of ankylosis.  The VA examiner diagnosed status post right subacromial decompression with biceps tenotomy, AC joint arthritis, and joint with osteophyte at the inferior humeral head and glenohumeral, based on a July 2008 and January 2009 x-ray reports.  

Moreover, during the May 2009 VA examination, the Veteran reported that she has been retired since 2007.  The VA examiner indicated that the Veteran's shoulder disability had significant effects upon her usual employment and severe to moderate effects on daily usual activities.  The VA examiner also indicated that the Veteran had moderate to severe functional impact, as she was unable to lift more than 15 pounds, raise her right arm above her head, push, pull, and twist jars and had difficulty sleeping due to pain.

The Veteran was afforded a VA examination in January 2016.  The examiner reviewed the claims file, interviewed the Veteran, and examined the right shoulder.  The Veteran reported right shoulder pain, decreased range of motion, flare-ups, difficulty sleeping due to pain, and functional loss and impairment in terms of her daily hygiene activities due to her right shoulder pain.  She denied use of any assistive devices.  The ranges of motion of the right shoulder were recorded as flexion to 65 degrees, with pain, and abduction to 80 degrees, with pain.  After repetitive use, there was no decrease in ranges of motion; abduction increased to 90 degrees, with pain.  The examiner was unable to state whether the Veteran's pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time or whether it significantly limited functional ability with flare-ups.  There was localized tenderness or pain on palpation of the joint or associated soft tissue and crepitus.  There was no evidence of right shoulder ankylosis, instability, or dislocation.  Muscle strength associated with right shoulder was normal (5/5).  The examiner indicated that there was no rotator cuff clavicle, scapula, or AC joint and sternoclavicular joint condition.  The examiner stated that the Veteran exhibited residuals of her right shoulder surgeries, in terms of pain, lack of endurance, and weakness.  There were right shoulder scars, but none of the scars were painful or unstable and the total area of all related scars was less than 39 square centimeters (6 square inches).  The examiner diagnosed degenerative arthritis of the right shoulder.

The VA examiner opined that the Veteran's right shoulder disability impacts her ability to perform occupational tasks such as standing, walking, lifting, or sitting.  In particular, the Veteran indicated that she is unable to use her right arm to maintain her daily hygiene activities; thus, she requires her left arm.

After a review of the lay and medical evidence, the Board finds that the Veteran's disability picture more nearly approximates a 30 percent disability rating.  

Initially, the Board notes that while the Veteran has been in receipt of a 20 percent disability rating under Diagnostic Code 5010, her right shoulder disability is more appropriately rated under Diagnostic Code 5201, as it allows for a higher potential disability rating and more fully contemplates the Veteran's limitation of motion.  As the Veteran's disability has been rated under Diagnostic Code 5010 for less than 20 years, reclassification under Diagnostic Code 5201 is not only more beneficial to the Veteran, but legally permissible.  See Murray v. Shinseki, 24 Vet. App. 420 (2011) (finding that if a veteran has a protected rating under a specific diagnostic code, VA cannot reclassify the disability by assigning the same rating under a different diagnostic code if the effect is to reduce the protected rating, even while maintaining the same rating based on different manifestations of the disability). 

As discussed above, Diagnostic Code 5201 provides ratings based on limitation of motion of the shoulder.  The next higher rating, 30 percent, is warranted for limitation of motion of the arm midway between the side and shoulder level, that is, limitation to approximately 45 degrees.  Throughout the pendency of the appeal, the Veteran's right shoulder has been limited, at worst, to 65 degrees with flare-ups, pain, and additional functional limitation.  While limitation to 65 degrees does not warrant a 30 percent rating, the Board finds, that such is warranted on the basis of functional loss due to pain and other factors (described above) causing additional disability beyond that reflected on range of motion measurements.  See DeLuca, 8 Vet. App. 202; see also 38 C.F.R. §§ 4.40, 4.45.  Therefore, in reconciling the lay and medical evidence of record, the Board finds that, when resolving reasonable doubt in the Veteran's favor, her right shoulder disability manifests by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating, 30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board finds, however, that even considering the pain and other factors, the evidence does not suggests that the Veteran's right shoulder disability results in limitation of the arm to 25 degrees from her side.  Specifically, the Veteran reported that reported that she is able to raise her arm to her head, which is approximately 90 degrees from her side.  Throughout the pendency of the appeal, the disability has predominately manifested with symptoms such as pain, weakness, and other functional impairment, all of which are contemplated under above-assigned 30 percent rating.  See C.F.R. §§ 4.40, 4.45.  As the Veteran does not contend and the evidence does not suggest that her right arm is limited to 25 degrees from her side, even considering pain and other factors including flare-ups, a 40 percent, the next higher rating, is not warranted.

The Board has also considered whether a separate or higher rating is warranted under other codes.  The evidence also shows that, throughout the rating period on appeal, the Veteran did not have ankylosis of the scapulohumeral articulation; dislocation; nonunion; fibrous union; or loss of the head of the humerus.  In fact, the January 2016 VA examiner reported that there is no evidence of right shoulder ankylosis; instability; dislocation; or rotator cuff clavicle, scapula, AC joint; or sternoclavicular joint conditions.   As such, the Board is precluded from assigning a separate or higher rating under Diagnostic Codes 5200, 5202, or 5203.

For the foregoing reasons, a 30 percent disability, but not higher, under Diagnostic Code 5201, for DJD of the right shoulder is warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's right shoulder disability are contemplated by the applicable rating criteria.  The criteria for rating the shoulder contain a broad range of symptoms and each of those symptoms were considered by the Board in determining whether any higher or separate rating is warranted in addition to the 30 percent disability rating granted in this decision.  Although the Veteran stated during the examinations that she experiences pain and decreased range of motion, which cause difficulty sleeping, lifting, pushing, pulling, and twisting objects, these difficulties are consequences of the symptoms for which the Veteran is being compensated, i.e., limitation of motion and additional functional impairment due to pain and other factors.  See DeLuca, 8 Vet. App. 202 ; see also 38 C.F.R. §§ 4.40, 4.45.  The Board therefore finds that the criteria for rating the shoulder contemplate the Veteran's right shoulder disability picture.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Additionally, a request for a TDIU whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

Here, the Veteran has reported that she has been retired since 2007.  However, she has not indicated, and the record does not reflect, that her retirement was related to her right shoulder disability or that her service-connected right shoulder disability would otherwise render her unable to secure or follow substantially gainful employment or unemployability.  Therefore, the issue of entitlement to a TDIU has not been raised by the evidence of record.


ORDER

A 30 percent rating, but no higher, for service-connected right shoulder DJD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In the April 2009 rating decision, the RO awarded a temporary total rating, pursuant to 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence for the right shoulder from November 12, 2008, to December 31, 2008.  In June 2009, the Veteran filed a timely notice of disagreement noting that she wanted an extension (beyond December 31, 2008) for a temporary total rating based on surgical or other treatment necessitating convalescence for the right shoulder.  A period of up to three months from hospital discharge is warranted under 38 C.F.R. § 4.30(a) and additional extensions are warranted under 38 C.F.R. § 4.30(b).

As of this date, a statement of the case (SOC) has not been issued with respect to this issue.  A remand for the issuance of a SOC on this issue is therefore warranted.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238   (1999).  The claim should then be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to this issue has not been accomplished, and she must be specifically advised as to the length of time she has to submit a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC concerning the claim of entitlement to an extension (beyond December 31, 2008) of a temporary total rating for surgical or other treatment necessitating convalescence for the right shoulder.  The Veteran is hereby advised that the Board will not exercise appellate jurisdiction over the issue in the absence of a timely submitted substantive appeal.

2.  If an appeal is perfected, return the claim to the Board in compliance with the requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


